DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments and amendments on 06/15/2022 have been received and entered in the application.
Claims 1, 5-6, 9-12, 14-16 are pending.
Claims 1 is newly amended. 
Claims 1, 5-6, 9-12, and 14-16 have been examined on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 8870954 B2, 2014, included on IDS 08/29/2018, previously cited 03/15/2022, hereafter “Lynch”) in view of Feichtinger (Human Gene Therapy Methods, 2014, included on IDS 01/15/2021, previously cited 03/15/2022, hereafter “Feichtinger”), Delalande et al. (Gene, 2013, hereafter “Delalande”), and Umebayashi et al. (BioResearch Open Access, 2015, hereafter “Umebayashi”).

In regards to claim 1, Lynch teaches a method for treating tendon or ligament injury by administering a biocompatible scaffolding matrix at the interface between the tendon or ligament and bone (paragraphs 16 and 17). Lynch also teaches that the biocompatible scaffolding matrix is comprised of collagen (paragraph 31). Lynch also teaches that the biocompatible scaffolding matrix stimulates chemotaxis and proliferation of mesenchymally-derived cells including osteoblasts and chondrocytes (paragraph 71).
While Lynch teaches that biocompatible scaffolding matrices can be treated with compounds with osteoinductive and osteostimulatory properties such as BMPs (paragraphs 87-89), Lynch does not specifically teach that these compounds comprise microbubbles and one or more non-viral vectors encoding one or more BMP or that ultrasound was subsequently applied to the site of injury.
However, Feichtinger teaches that microbubbles were used as a delivery system for plasmids encoding BMPs, and that the non-viral plasmid vector as delivered to tissues by way of sonoporation (Materials and Methods, Ectopic BMP2/7 sonoporation, p58-59). In regards to sonoporation specifically, Feichtinger teaches that sonoporation is a non-viral gene transfer method that relies on microbubbles to mediate permeabilization of cells and uptake of plasmid and ultrasounds to mediated gene-transfer (p58, column 1, top paragraph). Compared to non-viral methods, Feichtinger teaches that sonoporation is superior because it is less invasive and has better clinical translation (p58, column 1, top paragraph). Compared to viral methods, Feichtinger further teaches that nonviral gene transfer methods have much better safety profiles than viral methods (p58, column 1, top paragraph). Feichtinger also teaches that sonoporation, with transfer of BMP specifically, enhances bone regeneration at orthotopic sites, and that the therapeutic effect of the technique could be enhanced by matrix-assisted sonoporation technology (p69, column 1, top paragraph). Furthermore, Feichtinger teaches that after sonoporation sites of ectopic ossification hosted hematopoietic bone marrow including stem cells (mesenchymal stem cells) (p68, column 1, first full paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lynch, and deliver microbubbles containing non-viral vectors encoding BMPs by way of applying ultrasound to the injured tissue site to take advantage of enhanced regeneration at orthotopic sites, because it is safer and better for clinical application, and because BMP enhances bone regeneration. Furthermore, because this technique can be combined with the use of a scaffolding matrix it could be performed with predictable results and a reasonable expectation of success.
In regards to whether recruited mesenchymal stem cells, specifically, are transfected with one or more non-viral vectors encoding one more BMPs and express the one or more BMPs, thereby promoting osseointegration, while as above, Lynch teaches that the biocompatible scaffolding matrix stimulates chemotaxis and proliferation of mesenchymally-derived cells including osteoblasts and chondrocytes (paragraph 71), and Feichtinger teaches that after sonoporation sites of ectopic ossification hosted hematopoietic bone marrow including stem cells (mesenchymal stem cells) (p68, column 1, first full paragraph), Lynch, as modified by Feichtinger, is silent on whether mesenchymal stem cells were transfected with BMPs and expressed BMPs, thereby promoting osseointegration. 
However, since Applicant’s disclosure (claim 1, specification) indicates that a collagen scaffold at the site of injury recruits mesenchymal stem cells, and that delivering a composition comprising microbubbles and one or more non-viral vector encoding BMPs to the injured site while applying ultrasound transfects these mesenchymal stem cells, and since Lynch, as modified by Feichtinger, carries out these steps, the reference method is deemed to inherently teach that mesenchymal stem cells were transfected with BMPs, expressed BMPs, and promoted osseointegration.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to concentrations BMP plasmid, for orthotopic BMP2/7 sonoporation, Feichtinger teaches that about 50 µg of the plasmid was codelivered 3 days postsurgery with 50 µg of a luciferase control plasmid for a total therapeutic DNA dose of 250 µg or 0.5 mg/kg (p59, Constitutive BMP2/7 coexpression in vivo). In regards to the concentration of microbubbles, Feichtinger teaches that, for orthotopic BMP2/7 sonoporation, a final concentration of 8 x 108/mL microbubbles was used (p59, Constitutive BMP2/7 coexpression in vivo), which is the same as 8 x 108/cm3 bone void if measured by cubic volume.
While this is less than the range of 0.6 to 1 mg of BMP and more than the range of 105 to 107 microbubbles per 1 to 3 cm3 bone void, it nonetheless approaches these values.
In regards to approaching and similar amounts, MPEP 2144.05 states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Furthermore, a person of ordinary skill in the arts could arrive at a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void as a matter routine optimization.
According to MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
In the instant case, while, as above Feichtinger teaches that for orthotopic BMP2/7 sonoporation, a total therapeutic DNA dose of 250 µg or 0.5 mg/kg, and a final concentration of 8 x 108/mL microbubbles was employed (p59, Constitutive BMP2/7 coexpression in vivo), while for ectopic BMP2/7 sonoporation, about 20 µg of plasmid BMP2/7 was codelivered 20 µg of internal control plasmid for 5 subsequent days for a total therapeutic dose of 100 µg/animal or ~3.3 mg/kg, and a final concentration of 4 x 108/mL microbubbles was employed (p58-59, Ectopic BMP2/7/ sonoporation). Therefore, Feichtinger teaches that these values can change depending on method.
Additionally, Delalande teaches that, for optimizing gene delivery, the efficacy is dependent on acoustic parameters, the presence of microbubbles, and the local concentration off plasmid DNA (p195, Optimization of gene delivery). Delalande also teaches that different microbubbles behave differently depending on type, and therefore concludes that, since sonoporation is based on microbubble and cell interactions, composition and acoustic activity are important features (p194, column 1 to column 2). Furthermore, Delalande teaches that for efficient and sustained gene transfer in Achilles tendon, optimized gene transfer was obtained with 10 µg plasmid DNA and 5 x 105 microbubbles (p196-196, Optimization of gene delivery). However, Delalande notes that for cargo size and cellular localization, the delivery mechanism by sonoporation appears to be dependent on the size of the molecules to transfer (p195, Cargo size and cellular localization). Moreover, Delalande teaches that gene therapy can be used to introduce genes or nucleic acids into cell to cure genetic deficiencies, that viral vectors remain the best vehicles, but that viral molecules observed in gene therapy clinical trials raise serious safety concerns. (p191, Introduction)
In regards to BMP concentrations, Umebayashi, teaches that gene-activated atelocollagen matrices containing 1 mg of plasmids containing BMP4 was effective for inducing cranial bone formation (Abstract, p164). Umebayashi also teaches that therapeutic method for in vivo gene delivery systems without transfection reagents or virus vectors should be developed (Abstract, p194) because viral vectors have considerable disadvantages such as immunogenicity, risk of virus-dependent recombination, or surplus protein expression exceeding the time period required for tissue regeneration (p165, column 1, second paragraph).
Therefore, a person of ordinary skill in the arts could modify the method of Lynch, as suggested by Feichtinger, to arrive at a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void by routine optimization because, as taught by Delalande, microbubbles behave differently based on type and compound size, and because for optimizing gene delivery, the efficacy is dependent on variables such as acoustic parameters, the presence of microbubbles, and the local concentration off plasmid DNA. Furthermore, because Feichtinger and Delalande teach that different numbers of microbubbles can be effective, and Feichtinger and Umebayashi teach difference concentrations of BMP can be effective, it could be done with predictable results and a reasonable expectation of success.
Additionally, a person of ordinary skill in the art could arrive at a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void not only as a matter of routine optimization, but would also be motivated to so because Delalande and Umebayashi teach features that overlaps with a range of 105 to 107 microbubbles per 1 to 3 cm3 bone void, and both the need to develop gene delivery methods that do not rely on viral vectors, which would be safer for patients. Furthermore, because Lynch, Feichtinger, Delalande and Umebayashi are all in the same technical field of delivering genes to tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 5, Lynch teaches that the tissue site comprises bone tunnels (paragraphs 113 and 271).
In regards to claim 6, Lynch teaches that delivery can be achieved by injection (paragraph 46). Furthermore, Feichtinger teaches that the non-viral plasmid vector was injected (Materials and Methods, Ectopic BMP2/7 sonoporation, p59).
In regards to claim 11, Lynch does not explicitly teach that osseointegration was measured using CT scans. However, Feichtinger teaches that bone regeneration by orthotopic BMP sonoporation was measured using CT scans (Figure 7, 66; in vivo µCT, p60). Given the widespread use of CT scans in assessing tissue-level morphological features, a person of ordinary skill in the arts would be motivated to modify the method of Lynch, and use CT scans to measure osseointegration because doing so would save costs and experimental time compared to less widespread methods, and could be done with predictable results and a reasonable expectation of success.
In regards to claim 14, Lynch teaches that the method can be used to treat the anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, lateral collateral ligament, and rotator cuff (paragraphs 39-40).
In regards to claims 15-16, Lynch teaches that the method provides for the reconstruction of ligaments (paragraph 155), and that the composition for attaching a tendon or ligament onto bone comprises an allograft (paragraph 91).
Therefore, the combined teachings of Lynch, Feichtinger, Delalande and Umebayashi renders the invention unpatentable as claimed.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Feichtinger, Delalande et al., and Umebayashi et al. as applied to claims 1, 5-6, 11, 14-16 above and further in view of Kang et al. (Gene Therapy, 2004, previously cited 03/15/2022, hereafter “Kang”).
In regards to claims 9-10, while Lynch teaches that biocompatible scaffolding matrices can be treated with compounds with osteoinductive and osteostimulatory properties such as BMPs (paragraphs 87-89), Lynch does not specifically teach that those BMPs are BMP-6 or BMP-2. Feichtinger teaches that BMPs include BMP-2 (p58, Plasmids), but does not specifically teach that BMP-6 can be used. Additionally, as above, Umebayashi, teaches that gene-activated atelocollagen matrices containing  BMP4 plasmids (Abstract, p164).
However, Kang teaches that, compared to other BMPs, BMP-6 induces more robust and mature ossification, and that it may be more effective factor for bone regeneration than other BMPs (Abstract, p1312). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lynch, as modified by Feichtinger, and also use BMP-6 to take advantage of its stronger ossification properties, and because it is more effective it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Lynch, Feichtinger, Delalande, Umebayashi and Kang renders the invention unpatentable as claimed.


	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Feichtinger, Delalande et al., and Umebayashi et al.as applied to claims 1, 5-6, 11, 14-16 above and further view of Watrin-Pinzano et al. (Magnetic Resonance Materials in Physics, Biology and Medicine, 2004, previously cited 03/15/2022, hereafter “Watrin-Pinzano”).
	In regards to claim 12, neither Lynch nor Feichtinger explicitly teach that osseointegration was measured using MR imaging (MRI). 
However, Watrin-Pinzano teaches that MRI is a non-traumatic technique that permits direct visualization of structures of joints, follow the progression of cartilage lesions, depict subchondral and trabecular bone modifications, synovial inflammation, and evaluate surgical procedures (Introduction, p220, column 1, second paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to use MRI to measure osseointegration because it would cause less harm in patients, can be used over the course of the healing process, can be used to assess multiple structures, and furthermore, could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Lynch, Feichtinger, Delalande, Umebayashi, and Watrin-Pinzano render obvious the invention as claimed.



Response to Arguments
	
Applicant remarks that Feichtinger fails to teach the specific composition delivered to the injured tissue site claimed in amended independent claim 1 herein. Specifically, Applicant remarks that amended independent claim 1 requires delivery of 0.6-1.0 mg of the composition to the injured tissue site, the unit of measurement used in independent claim 1 is milligrams, and the amount of composition used in Feichtinger equates to 0.5 milligrams of composition. Applicant also remarks that amended independent claim 1 of the pending application requires a BMP encoding plasmid suspended in 105 to 107 microbubbles per 1 to 3 cm3 bone void, while Feichtinger teaches lipid-based microbubbles at a final concentration of 8 x 10-8. Applicant further remarks that given that the amount of composition and the amount of mircobubbles is different in Feichtinger compared to what is claimed in the pending application, the overall method5 112093607.1App. Serial No.: 16/080,852 Docket No.: 798018.000010cannot be said to be the same. Furthermore, one having ordinary skill in the art would not expect the same results when using different amounts of compositions. Accordingly, neither Lynch nor Feichtinger, alone or in combination, teach the features of independent claim 1 as amended herein (Remarks, p5-6).


Applicant’s remarks have been considered but are moot because amendments to the scope of the claims has necessitated a new ground of rejection in view of Lynch, Feichtinger, and Delalande, as detailed above.
More specifically, while Feichtinger teaches a concentration of BMP less than the range of 0.6 to 1 mg and microbubbles more than the range of 105 to 107 per 1 to 3 cm3 bone void, the teachings of Feichtinger nonetheless approaches these values (it is specifically pointed out that, as above Feichtinger does not teach microbubbles at a final concentration of 8 x 10-8, but rather microbubbles at a final concentration of 8 x 108/mL, which is the same as 8 x 108/cm3 bone void).
In regards to approaching and similar amounts, MPEP 2144.05 states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Furthermore, a person of ordinary skill in the arts could arrive at a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void as a matter routine optimization.
According to MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
In the instant case, while, as above Feichtinger teaches that for orthotopic BMP2/7 sonoporation, a total therapeutic DNA dose of 250 µg or 0.5 mg/kg, and a final concentration of 8 x 108/mL microbubbles was used (p59, Constitutive BMP2/7 coexpression in vivo) was employed, for ectopic BMP2/7 sonoporation, about 20 µg of plasmid BMP2/7 was codelivered 20 µg of internal control plasmid for 5 subsequent days for a total therapeutic dose of 100 µg/animal or ~3.3 mg/kg, and a final concentration of 4 x 108/mL microbubbles was employed (p58-59, Ectopic BMP2/7/ sonoporation). Therefore, Feichtinger teaches that these values can change depending on method.
Additionally, Delalande teaches that for optimizing gene delivery, the efficacy is dependent on acoustic parameters, the presence of microbubbles, and the local concentration off plasmid DNA (p195, Optimization of gene delivery). Delalande also teaches that different microbubbles behave differently depending on type, and therefore concludes that, since sonoporation is based on microbubble and cell interactions, composition and acoustic activity are important features (p194, column 1 to column 2). Furthermore, Delalande teaches that for efficient and sustained gene transfer in Achilles tendon, optimized gene transfer was obtained with 10 µg plasmid DNA and 5 x 105 microbubbles (p196-196, Optimization of gene delivery). However, Delalande notes that for cargo size and cellular localization, the delivery mechanism by sonoporation appears to be dependent on the size of the molecules to transfer (p195, Cargo size and cellular localization). Moreover, Delalande teaches that gene therapy can be used to introduce genes or nucleic acids into cell to cure genetic deficiencies, that viral vectors remain the best vehicles, but that viral molecules observed in gene therapy clinical trials raise serious safety concerns. (p191, Introduction)
In regards to BMP concentrations, Umebayashi, teaches that gene-activated atelocollagen matrices containing 1 mg of plasmids containing BMP4 was effective for inducing cranial bone formation (Abstract, p164). Umebayashi also teaches that therapeutic method for in vivo gene delivery systems without transfection reagents or virus vectors should be developed (Abstract, p194) because viral vectors have considerable disadvantages such as immunogenicity, risk of virus-dependent recombination, or surplus protein expression exceeding the time period required for tissue regeneration (p165, column 1, second paragraph).
Therefore, a person of ordinary skill in the arts could modify the method of Lynch, as suggested by Feichtinger, to arrive at a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void by routine optimization because, as taught by Delalande, microbubbles behave differently based on type and compound size, and because for optimizing gene delivery, the efficacy is dependent on variables such as acoustic parameters, the presence of microbubbles, and the local concentration off plasmid DNA. Furthermore, because Feichtinger and Delalande teach that different numbers of microbubbles can be effective, and Feichtinger and Umebayashi teach difference concentrations of BMP can be effective, it could be done with predictable results and a reasonable expectation of success.
Additionally, a person of ordinary skill in the art could arrive at a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void not only as a matter of routine optimization, but would be motivated to so because Delalande and Umebayashi teach features that overlaps with a range of 105 to 107 microbubbles per 1 to 3 cm3 bone void, and both the need for gene delivery methods that do not rely on viral vectors which would be safer for patients. Furthermore, because Lynch, Feichtinger, Delalande and Umebayashi are all in the same technical field of delivering genes to tissues that do not rely on viral vectors, it could be done with predictable results and a reasonable expectation of success.

Applicant remarks that Kang fails to teach a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void, uses a different amount of BMP, and uses a different form of measurement. Likewise, Applicant remarks that Watrin-Pinzano fails to teach the features of amended intendent claims 1, and relates only to imaging of cartilage (Response, p6).

Applicant’s remarks have been fully considered, but are not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, Kang is not relied upon to teach a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void, but rather to provide a motivation to modify the method of Lynch, as suggested by Feichtinger, Delalande and Umebayashi, and use BMP6 specifically. 
Likewise, as detailed above, Watrin-Pinzano is not relied upon to teach a concentration 0.6 to 1 mg of BMP plasmid in 105 to 107 microbubbles per 1 to 3 cm3 bone void, but rather to provide a motivation to modify the method of Lynch, as suggested by Feichtinger, Delalande and Umebayashi, and use MRI as a way of measuring osteointegration.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632